[Cite as Salmons v. Jones, 2013-Ohio-5417.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                     LAWRENCE COUNTY

GLENNA SALMONS,                                           :

         Plaintiff-Appellee,                              :
                                                                                       Case No. 13CA11
         vs.                                              :
                                                                                       DECISION AND
CHUCK JONES,                                              :                            JUDGMENT ENTRY

         Defendant-Appellant.                             :                            RELEASED 12/5/2013


                                              APPEARANCES:

James C. Jones, Pro Se, South Point, Ohio, for Appellant.




Hoover, J.


         {¶ 1} This is an appeal from the Lawrence County Municipal Court’s ruling

granting a writ of restitution1 and restitution of the premises in favor of Glenna Salmons,

appellee herein, and against Chuck Jones, appellant herein. Because we find appellant’s

arguments to be without merit, we affirm the judgment of the trial court.

         {¶ 2} Appellant presents three assignments of error for our review.

Assignment of Error I:

         THE TRIAL COURT FOUND AGAINST MANIFEST WEIGHT OF

         THE EVIDENCE BY RULING FOR THE PLAINTIFF WHEN THE

         CREDIBLE EVIDENCE SHOWS THE PROPERTY IN QUESTION


1
  After the trial court issued the writ of restitution on July 2, 2013, the trial court then recalled the writ of
restitution on July 12, 2013 due to the fact that the appellant had filed a notice of appeal. The writ of
restitution was stayed pending the disposition of this appeal.
Lawrence App. No. 13CA11                                                                      2


       WAS FRAUDULENTLY CONVEYED TO THE PLAINTIFF BY

       JANICE (LYND) COCHRAN IN VIOLATION OF O.R.C. 2913.43.

Assignment of Error II:

       THE TRIAL COURT ERRED IN THE RULING FOR THE PLAINTIFF

       WHEN THE TESTIMONY OF THE PLAINTIFF CONFIRMS SHE

       HAD PAID A BRIBE TO EXPEDITE HER PURCHASE OF THE

       PROPERTY IN VIOLATION OF O.R.C. 2921.02.

Assignment of Error III:

       THE TRIAL COURT ERRED IN THE RULING FOR THE PLAINTIFF WHEN

       THE EVIDENCE AND TESTIMONY SHOWS A PATTERN OF

       CORRUPTION IN THE COURTS OR JUDICAL SYETEM [sic] OF

       LAWRENCE COUNTY OHIO IN VIOLATION OF: O.R.C. 2923.32.

       {¶ 3} A review of the record reveals the following facts pertinent to this appeal.

       {¶ 4} Appellee Glenna Salmons is the owner by virtue of deed of the subject

property located at 414 County Road 1, South Point, Ohio. Appellee filed a forcible

entry and detainer action in the Lawrence County Municipal Court against appellant.

Appellant claimed that appellee was not the owner of the property.

       {¶ 5} A separate action had been previously filed in the Lawrence County

Common Pleas Court regarding the ownership of the same property. Appellant had

claimed that his civil rights were violated. Appellant testified that he had lost the case

and that the Court of Appeals said “they lacked jurisdiction.” Appellant had further

informed the trial court that he had appealed the case to the Supreme Court of Ohio; but it

would not hear the case.
Lawrence App. No. 13CA11                                                                      3


        {¶ 6} In the forcible entry and detainer case, appellant contended that he could

not get to his part of the property without going across the subject property. Appellant

claimed that the land had been in his family for over one hundred years. He said that his

father ran a business there for thirty-five years. Appellant further claimed that “they’re

running me out of my home of Fifty-Six (56) years.”

       {¶ 7} Appellee testified that she owned the subject property; and the trial court

examined the deed to the property. Appellee requested the trial court to remove appellant

and his four cars and also a building that she felt encroached upon her property.

       {¶ 8} Appellant agreed that the appellee had a deed for the subject property; and

he agreed that his building was on appellant’s property.

       {¶ 9} The trial court granted the eviction and gave the appellant ten days to

remove his items from appellee’s property.

       {¶ 10} In his first assignment of error, appellant claims that the trial court’s

decision was against the manifest weight of the evidence.

       {¶ 11} “We will not reverse a trial court’s judgment as being against the manifest

weight of the evidence as long as some competent, credible evidence supports it.”

Amsbary v. Brumfield, 177 Ohio App.3d 121, 2008-Ohio-3183, 894 N.E.2d 71, ¶ 11 (4th

Dist.), citing Pacific Natl. Bank v. Roulette, 24 Ohio St.3d 17, 20, 492 N.E.2d 438 (1986),

and C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 280, 376 N.E.2d 578

(1978). Under this standard of review, “we must uphold the judgment so long as the

record contains ‘some evidence from which the trier of fact could have reached its

ultimate factual conclusions.’ ” Shumaker v. Hamilton Chevrolet, Inc., 184 Ohio App.3d

326, 2009-Ohio-5263, 920 N.E.2d 1023, ¶ 27 (4th Dist.), quoting Amsbary at ¶ 11, in turn
Lawrence App. No. 13CA11                                                                       4


citing Bugg v. Fancher, 4th Dist. Highland No. 06CA12, 2007-Ohio-2019, ¶ 9.

Additionally, we are “guided by a presumption that the findings of the trier-of-fact were

indeed correct.” Seasons Coal Co. v. City of Cleveland, 10 Ohio St.3d 77, 80, 461

N.E.2d 1273 (1984). “This is because issues relating to the credibility of witnesses and

the weight to be given the evidence are primarily for the trier of fact.” Pottmeyer v.

Douglas, 4th Dist. Washington No. 10CA7, 2010-Ohio-5293, ¶ 21. “The underlying

rationale of giving deference to the findings of the trial court rests with the knowledge

that the trial court judge is best able to view the witnesses and observe their demeanor,

gestures and voice inflections, and use these observations in weighing the credibility of

the proffered testimony.” Seasons Coal Co. at 80, 461 N.E.2d 1273.


       {¶ 12} In the case sub judice, the appellee testified that she owned the subject

property; and she presented her deed to the trial court. Appellee further testified that she

served the appellant with the notice to vacate. The appellant had not made any

arrangements with appellee to live at the property. The appellant also admitted that

appellee had a deed to the property. Appellant further admitted that his building was on

appellee’s property.


       {¶ 13} After reviewing the record, we conclude that there was competent,

credible evidence to support the trial court’s decision. The appellee had testified that she

owned the subject property, had not entered into an agreement allowing the appellant to

remain on the property, and had served appellant with the notice to vacate. Appellant

agreed that appellee was the owner of the property. Appellant did not contradict the

evidence presented by appellee. The trial court did not even have to make any credibility

determinations regarding the testimony of the parties. Under our standard of review, we
Lawrence App. No. 13CA11                                                                     5


defer to the determinations of the trial court. Thus, we cannot conclude that the trial

court’s decision was against the manifest weight of the evidence. Accordingly,

appellant’s first assignment of error is overruled.


       {¶ 14} We will now address appellant’s second and third assignments of error

together. The appellant claims that the appellee had “paid a bribe” to a person or her

attorneys, Anderson & Anderson, to commit fraud against appellant. The appellant

requests reversal of the lower court’s judgment, that Anderson & Anderson be

investigated by the Ohio Bureau of Criminal Investigation, and that the court report their

misconduct to the Office of Disciplinary Counsel. Appellant further claims that the

evidence showed that the Court of Common Pleas and the Prosecutor’s Office of

Lawrence County are involved in an "illegal criminal racket." The appellant again

requests that the lower court’s judgment be reversed. Appellant requests that state or

federal criminal charges be brought "against the judicial system, 'mafia' of Lawrence

County."


       {¶ 15} Our independent examination of the record shows that the record is

completely devoid of any evidence showing that the appellee had paid a bribe to expedite

her purchase of the property. The record is also silent as to any pattern of corruption in

the courts or judicial system of Lawrence County. The appellant’s assertions are

unsupported by any evidence. We have fully reviewed the record and find that no error

occurred. Appellant's second and third assignments of error are wholly without merit.

See App.R. 12(A)(2) ("The Court may disregard an assignment of error presented for

review if the party raising it fails to identify in the record the error on which the

assignment of error is based * * *."); See also Mtge. Electronics Registration Sys. v.
Lawrence App. No. 13CA11                                                                 6


Petry, 11th Dist. Portage No. 2008-P-0016, 2008-Ohio-5323, ¶ 25 ("An appellant has the

duty to exemplify any alleged errors by reference to the record."), citing Knapp v.

Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980).


       {¶ 16} Accordingly, appellant’s assignments of error are overruled, and the

judgment of the trial court is affirmed.


                                                               JUDGMENT AFFIRMED.
Lawrence App. No. 13CA11                                                                    7



                                 JUDGMENT ENTRY


        It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs
herein taxed.
      It is ordered that a special mandate issue out of this Court directing the Lawrence
County Municipal Court, to carry this judgment into execution.

        Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Harsha, J. & Abele, J.: Concur in Judgment and Opinion.

                                                            For the Court

                                                            By:
                                                                  Marie Hoover, Judge


                               NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry
and the time period for further appeal commences from the date of filing with the clerk.